Name: Commission Regulation (EEC) No 2159/80 of 13 August 1980 amending Regulations (EEC) No 1107/68 and (EEC) No 2496/78 as regards the level of aid for the private storage of Grana Padano, Parmigiano Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 80 Official Journal of the European Communities No L 211 / 13 COMMISSION REGULATION (EEC) No 2159/80 of 13 August 1980 amending Regulations (EEC) No 1107/68 and (EEC) No 2496/78 as regards the level of aid for the private storage of Grana Padano, Parmigiano Reggiano and Provolone cheeses HAS ADOPTED THIS REGULATION : Article 1 1 . Article 17 ( 1 ) of Regulation (EEC) No 1107/68 is replaced by the following : ' 1 . The amount of private storage aid for cheese shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products Q), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 8 (5) thereof, Whereas Article 17 ( 1 ) of Commission Regulation (EEC) No 1107/68 (3), as last amended by Regulation (EEC) No 221 1 /79 (4), and Article 4 (2) of Commis ­ sion Regulation (EEC) No 2496/78 (5), as last amended also by Regulation (EEC) No 2211 /79, fix the amounts of aid for the private storage of Grana Padano, Parmigiano Reggiano and Provolone cheeses ; Whereas the said amounts must be changed so as to take account of the trend of the market situation for the cheeses in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, (a) for Grana Padano, 2-09 ECU per tonne per day ; (b) for Parmigiano Reggiano, 2-20 ECU per tonne per day.' 2. In Article 4 (2) of Regulation (EEC) No 2496/78 , ' 1-49 units of account' is replaced by * 1-96 ECU'. Article 2 This Regulation shall enter into force on 1 September 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 August 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 184, 29 . 7 . 1968 , p. 29 . ¦ OJ No L 256, 11 . 10 . 1979, p. 19 . (5) OJ No L 300, 27 . 10 . 1978 , p . 24 .